                CaseCase 20-360, DocumentDocument
                     7:20-cv-00181-KMK    40, 02/27/2020,
                                          43,             2788147,
                                                          2788183,
                                                   61 Filed        Page1
                                                            02/27/20     of 11 of 1
                                                                      Page

                                                                                        7:20-cv-00181-KMK

                              UNITED STATES COURT OF APPEALS
                                         FOR THE
                                      SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      27 th day of February, two thousand twenty.

      Before:     William J. Nardini,
                         Circuit Judge.
      ________________________________
                                                        ORDER
       General Mills, Inc.,
                                                        Docket No. 20-360
                    Plaintiff - Appellee,

       v.

       Champion Petfoods USA, Inc., Modestino
       Mele,
                                                                                             Feb 27 2020
                 Defendants - Appellants.
       ________________________________

               Appellants request that the Court stay or modify the district court’s preliminary
      injunction order pending appeal. They also seek an immediate administrative stay pending
      resolution of the motion for a stay pending appeal.

            IT IS HEREBY ORDERED that the request to stay or modify the preliminary injunction
      pending appeal is REFERRED to the next available motions panel. The request for an immediate
      administrative stay is DENIED.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 02/27/2020
